  Case 2:21-mj-09026-CLW Document 1-1 Filed 01/12/21 Page 1 of 10 PageID: 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :       Case No: 21-mj-24
                                              :
               v.                             :
                                              :       VIOLATIONS:
                                              :
THOMAS BARANYI,                               :       18 U.S.C. § 1752(a),
                                              :       (Restricted Building or Grounds)
               Defendant.                     :
                                              :       40 U.S.C. § 5104(e)(2)
                                              :       (Violent Entry or Disorderly Conduct)

                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                            AND ARREST WARRANT

       I, Cassidy Vreeland, being first duly sworn, hereby depose and state as follows:

                                   PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging THOMAS

BARANYI with violations 18 U.S.C. § 1752(a) and 40 U.S.C. § 5104(e)(2). I respectfully submit

that this Affidavit establishes probable cause to believe that BARANYI (1) did knowingly enter or

remain in any restricted building or grounds without lawful authority, or did knowingly, and with

intent to impede or disrupt the orderly conduct of Government business or official functions, engage

in disorderly or disruptive conduct, and (2) did willfully and knowingly engage in disorderly or

disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to

impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress,

or the orderly conduct in that building of any deliberations of either House of Congress.

Specifically, on or about January 6, 2021, BARANYI knowingly and willfully joined a crowd of

individuals who forcibly entered the U.S. Capitol and impeded, disrupted, and disturbed the orderly

conduct of business by the United States House of Representatives and the United States Senate.



                                                  1
  Case 2:21-mj-09026-CLW Document 1-1 Filed 01/12/21 Page 2 of 10 PageID: 3




                                 BACKGROUND OF AFFIANT

       2.      I have been employed as a Special Agent with the Federal Bureau of Investigation

since May 2009 and I am currently assigned to the Newark Field Office. For the duration of my

employment as a Special Agent, I have been assigned to investigate international and domestic

terrorism matters. In these investigations, I have been involved in the application for and execution

of numerous arrest and search warrants related to the aforementioned criminal offenses. Through

my training and experience, I am familiar with the actions, habits, traits, methods, and terminology

utilized by violent criminal offenders.

       3.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

                                          BACKGROUND

       1.      The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions

around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized people with appropriate identification are allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed

to members of the public.

       2.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of



                                                 2
  Case 2:21-mj-09026-CLW Document 1-1 Filed 01/12/21 Page 3 of 10 PageID: 4




the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Vice President Mike Pence was present

and presiding in the Senate chamber.

       3.      With the joint session underway and with Vice President Mike Pence presiding, a

large crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside. At approximately

2:00 p.m., certain individuals in the crowd forced their way through, up, and over the barricades

and officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the

building. At such time, the joint session was still underway and the exterior doors and windows of

the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted

to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,

individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows. Shortly

thereafter, at approximately 2:20 p.m., members of the United States House of Representatives and

United States Senate, including the President of the Senate, Vice President Mike Pence, were

instructed to—and did—evacuate the chambers. Accordingly, the joint session of the United States

Congress was effectively suspended until shortly after 8:00 p.m. Vice President Pence remained in

the United States Capitol from the time he was evacuated from the Senate Chamber until the session

resumed.

       4.      During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.



                                                 3
  Case 2:21-mj-09026-CLW Document 1-1 Filed 01/12/21 Page 4 of 10 PageID: 5




                STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       5.      On January 6, 2021, THOMAS BARANYI, DOB                         , a resident of New

Jersey, was interviewed by a reporter with WUSA-9, a local Washington, D.C., television station,

on the U.S. Capitol Grounds about forcing his way into the U.S. Capitol building. At least a portion

of the interview was posted in a video online. I have reviewed the video and identified BARANYI

as the individual answering questions by comparing the individual’s image in the video with New

Jersey driver’s license records for an individual sharing BARANYI’s name and date of birth. In

addition, in the video, the individual identifies himself as “Thomas Baranyi” and states he is from

New Jersey. In the recorded interview, BARANYI is wearing a blue New York Giants sweatshirt,

a blue backpack, and a navy blue baseball hat, which BARANYI is wearing backwards, with the

words “Rebuild America Trump Pence 2016” on the front above the bill.

       6.      In the interview, BARANYI made several statements about his activities at the U.S.

Capitol on January 6, 2021, including the following:

               a.     BARANYI began by showing the reporter blood on his hand, as shown in

               the screenshot below.    When asked how he got blood on his hand, BARANYI

               explained that “[w]e had stormed into the chambers inside and there was a young

               lady who rushed through the windows. A number of police and Secret Service were

               saying get down, get out of the way. She didn’t heed the call and as we kind of raced

               up to try to grab people and pull them back, they shot her in the neck, and she fell

               back on me.”




                                                 4
Case 2:21-mj-09026-CLW Document 1-1 Filed 01/12/21 Page 5 of 10 PageID: 6




         b.     When asked how he got out of the building, BARANYI stated that “riot

         police came in and started ushering us out with their sticks and stuff.”

         c.     BARANYI explained he entered the building on the side “with the

         scaffolding.”   From publicly available photographs and video, I know that

         scaffolding was in place on the west side of the U.S. Capitol on January 6, 2021, in

         preparation for the Presidential Inauguration scheduled for January 21, 2021.

         BARANYI further explained that “we tore through the scaffolding, through flash

         bangs and tear gas, and blitzed our way in through all the chambers just trying to get

         into Congress or whoever we could get in to and tell them that we need some kind

         of investigation into this.” From my review of other publicly available videos and

         public reporting of the activities at the U.S. Capitol on January 6, 2021, I know that

         a large group of individuals climbed through the scaffolding on the west side of the

         building and pushed their way past barriers and U.S. Capitol Police to enter the U.S.

         Capitol.

         d.     When the reporter asked BARANYI if he needed medical attention, he stated


                                           5
  Case 2:21-mj-09026-CLW Document 1-1 Filed 01/12/21 Page 6 of 10 PageID: 7




                    that he was not injured and that “it could have been me, but she went in first. It was

                    one of us.”

                    e.       BARANYI later stated, “It was a joke to them until we got inside and then

                    guns came out, but we’re at a point now, it can’t be allowed to stand. We have to

                    do something. People have to do something.” BARANYI then held up his bloody

                    hand again and stated, “because this could be you or your kids.”

         7.         On or about January 8, 2021, clips of videos were posted online by The Washington

Post (“the Post”), which the Post identified as recordings of the shooting of a woman, later

identified as Ashli Babbitt, by a U.S. Capitol Police Officer at an entryway to the Speaker’s Lobby

within the U.S. Capitol on January 6. I know from public source information that the Speaker’s

Lobby is the hallway from which one can enter directly into the chamber of the U.S. House of

Representatives. The Speaker’s Lobby is set off from the rest of the Capitol Building by doors with

glass windows.

         8.         I have reviewed the video clips published by the Post which show the shooting as

well as the minutes immediately before and immediately after. A white male can be seen in the

clips matching BARANYI’s driver’s license photo and wearing the same apparel and backpack

BARANYI was wearing in the WUSA-9 interview on the same day.

                    a.       One of the clips, attributed by the Post to “RMG News,” shows BARANYI

                    standing next to a window opening in a door to the Speaker’s Lobby from which the

                    glass had just been busted out by another individual and next to Babbitt immediately

                    before and at the moment Babbitt was shot 1:




         1
             The shading and blue box were not placed by the affiant, but appear to have been placed by an editor of the
video.

                                                            6
  Case 2:21-mj-09026-CLW Document 1-1 Filed 01/12/21 Page 7 of 10 PageID: 8




               b.     Another of the clips, attributed to “JaydenX,” shows BARANYI standing

               over Babbitt immediately after the shooting:




       9.      I have also reviewed video footage matching that published by the Post that was

published on a YouTube channel attributed to “JaydenX,” and which includes additional footage

from within the U.S. Capitol. At one point, the footage includes a recording of a large group of

individuals inside the U.S. Capitol attempting to enter an area blocked by law enforcement officers.

                                                 7
  Case 2:21-mj-09026-CLW Document 1-1 Filed 01/12/21 Page 8 of 10 PageID: 9




A white male matching BARANYI’s driver’s license photo and wearing the same apparel

BARANYI was wearing in the videos described above is seen in the crowd:




                               CONCLUSIONS OF AFFIANT

       10.    Based on the foregoing, your affiant submits that there is probable cause to believe

that BARANYI violated:

              a.     18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain

              in any restricted building or grounds without lawful authority to do; (2) knowingly,

              and with intent to impede or disrupt the orderly conduct of Government business or

              official functions, engage in disorderly or disruptive conduct in, or within such

              proximity to, any restricted building or grounds when, or so that, such conduct, in

              fact, impedes or disrupts the orderly conduct of Government business or official

              functions; (3) knowingly, and with the intent to impede or disrupt the orderly

              conduct of Government business or official functions, obstruct or impede ingress or



                                               8
Case 2:21-mj-09026-CLW Document 1-1 Filed 01/12/21 Page 9 of 10 PageID: 10




          egress to or from any restricted building or grounds; or (4) knowingly engage in any

          act of physical violence against any person or property in any restricted building or

          grounds; or attempts or conspires to do so. For purposes of Section 1752 of Title 18,

          a restricted building includes a posted, cordoned off, or otherwise restricted area of

          a building or grounds where the President or other person protected by the Secret

          Service is or will be temporarily visiting; or any building or grounds so restricted in

          conjunction with an event designated as a special event of national significance; and

       b. 40 U.S.C. § 5104(e)(2)(D), which makes it a crime for an individual or group of

          individuals to willfully and knowingly (A) enter or remain on the floor of either

          House of Congress or in any cloakroom or lobby adjacent to that floor, in the

          Rayburn Room of the House of Representatives, or in the Marble Room of the

          Senate, unless authorized to do so pursuant to rules adopted, or an authorization

          given, by that House; (B) enter or remain in the gallery of either House of Congress

          in violation of rules governing admission to the gallery adopted by that House or

          pursuant to an authorization given by that House; (C) with the intent to disrupt the

          orderly conduct of official business, enter or remain in a room in any of the Capitol

          Buildings set aside or designated for the use of— (i) either House of Congress or a

          Member, committee, officer, or employee of Congress, or either House of Congress;

          or (ii) the Library of Congress; (D) utter loud, threatening, or abusive language, or

          engage in disorderly or disruptive conduct, at any place in the Grounds or in any of

          the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly

          conduct of a session of Congress or either House of Congress, or the orderly conduct

          in that building of a hearing before, or any deliberations of, a committee of Congress



                                             9
Case 2:21-mj-09026-CLW Document 1-1 Filed 01/12/21 Page 10 of 10 PageID: 11




              or either House of Congress; (E) obstruct, or impede passage through or within, the

              Grounds or any of the Capitol Buildings; (F) engage in an act of physical violence

              in the Grounds or any of the Capitol Buildings; or (G) parade, demonstrate, or picket

              in any of the Capitol Buildings.

       11.    As such, I respectfully request that the court issue an arrest warrant for BARANYI.


       The statements above are true and accurate to the best of my knowledge and belief.




                                                  ______________________
                                            _________________________________
                                            SPECIAL AGENT CASS
                                                            CASSIDY VREELAND
                                            FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 10 day of January, 2021.
                                                                          G. Michael Harvey
                                                                          2021.01.10 15:58:30 -05'00'
                                             ___________________________________
                                             HON. G. MICHAEL HARVEY
                                             U.S. MAGISTRATE JUDGE




                                                 10
